Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0248371 to Ross et al.
As to claims 1, 4-6, 8, 14-15, and 17, Ross discloses a polyurethane foam comprising a polyol side and a polyisocyanate side wherein the polyol side comprises 100 parts by weight polyol, 2.0 parts by weight of silicone surfactant foam stabilizer (Dabco DC193), 1.4 parts of catalyst (Polycat 5), 20 parts of 1233zd(E) that is trans-1-chloro-3,3,3-trifluoropropene (0007), and 2.0 parts by weight of water (Table E1A, 0072).  Ross discloses water is added in amounts that range from 0.0 to 7.0 parts by weight (0045) and that water reacts with the isocyanate to product carbon dioxide that further acts as an auxiliary blowing agent (0068).  The content of water overlaps the claimed range.
It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it 
As to claims 9, 12, and 20, Ross discloses suitable polyurethane foam applications including cushioning, thermal insulation, and shock absorption that is taken to meet sound-absorbing member (0070).
As to claims 2-3, 13, Ross discloses non-reactive silicone surfactants including Dabco DC193 (See reference to US-4,147,847 (0032) that are used in amounts that range from 0.5 to 5.0% by weight and used to provide uniform cell formation and maximum gas entrapment to achieve very low density foam structures (0032).
As to claims 7 and 16, Ross discloses preferred isocyanate components and only teaches the use of one in the examples and preferred isocyanates include polymethylene polyphenyl isocyanate and toluene diisocyanate (0066).
As to claims 10 and 18, Ross discloses polyurethane foams that can have a wide range of densities including 0.5 to 60 pounds per cubic foot (8 to 960 kg/m3), which overlaps the claimed range.  It would have been obvious to a person of ordinary skill in the art to adjust the content blowing agent or blowing agent mixture to adjust the density within the claimed amounts based on the desired end use of the polyurethane.  This is supported by Ross (0070).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.